PRUDENTIAL PREMIER RETIREMENT VARIABLE ANNUITIES PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT Supplement dated July 14, 2016 to Prospectuses dated April 29, 2016 This Supplement should be read in conjunction with the current Prospectus for the Annuity and should be retained for future reference. If you would like another copy of the current Annuity Prospectus, please call us at 1-888-PRU-2888. Defined terms used herein and not otherwise defined herein shall have the meanings given to them in the Prospectuses and Statements of Additional Information. We are issuing this Supplement to reflect that effective August 8, 2016, the Prudential Premier RetirementL Series contracts will no longer be available for purchase. For contracts purchased prior to August 8, 2016, there is no change to your Annuity and we will allow subsequent purchase paymentspursuant to rules and limitations within the contract and applicable riders. Accordingly, we make the following changes to your Annuity Prospectus: A. All references to the L Series being available for purchase throughout the Prospectus should be disregarded on and after August 8, 2016; and B. In Appendix B, “Selecting the Variable Annuity That’s Right for You,” the tables contained in the “Hypothetical Illustration” section are replaced with the following tables. PPRT30SUP1 0% Gross Rate of Return B Share C Share Net rate of return Net rate of return All years -2.47% Yrs 0 through 9 -2.96% Yrs 10+ -2.47% Annuity Year Contract Value Surr Value Contract Value Surr Value 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 Assumptions: (a) $100,000 initial investment; (b)Fund Expenses 1.03% ; (c)No optional death benefits or living benefits elected; (d)Annuity was issued on or after August 8, 2016; (e)Surrender value assumes surrender 2 days before policy anniversary The shaded values indicate the highest Surrender Values in that year based on the stated assumptions. Assuming a 0% gross annual return, the C Series has the highest Surrender Value in the first seven Annuity Years and the B Series has the highest surrender value starting in Annuity Year eight. PPRT30SUP1 6% Gross Rate of Return B Share C Share Net rate of return Net rate of return All years 3.39% Yrs 0 through 9 Yrs 10+ 2.86% 3.39% Annuity Year Contract Value Surr Value Contract Value Surr Value 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 Assumptions: (a)$100,000 initial investment; (b)Fund Expenses 1.03%; (c)No optional death benefits or living benefits elected; (d)Annuity was issued on or after August 8, 2016; (e)Surrender value assumes surrender 2 days before policy anniversary The shaded values indicate the highest Surrender Values in that year based on the stated assumptions. Assuming a 6% gross annual return, the C Series has the highest Surrender Value in the first six Annuity Years and the B Series has the highest surrender value starting in Annuity Year seven. PPRT30SUP1 10% Gross Rate of Return B Share C Share Net rate of return Net rate of return All years 7.29% Yrs 0 through 9 6.74% Yrs 10+ 7.29% Annuity Year Contract Value Surr Value Contract Value Surr Value 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 Assumptions: (a)$100,000 initial investment; (b)Fund Expenses 1.03%; (c)No optional death benefits or living benefits elected; (d)Annuity was issued on or after August 8, 2016; (e)Surrender value assumes surrender 2 days before policy anniversary The shaded values indicate the highest Surrender Values in that year based on the stated assumptions. Assuming a 10% gross annual return, the C Series has the highest Surrender Value in the first five Annuity Years and the B Series has the highest surrender value starting in Annuity Year six. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. PPRT30SUP1
